Exhibit 10.1

 

Execution Copy

 

[Letterhead of Golden Star Resources Ltd.]

 

September 27, 2005

 

St. Jude Resources Ltd.

Suite 200, 5405 - 48th Ave

Delta, British Columbia, Canada

V4K 1W6

Fax: 1 604 940 6566

 

Attention: Mr. Michael Terrell, President & C.E.O.

 

Dear Sirs:

 

RE:

Proposed Business Combination between Golden Star Resources Ltd. and St. Jude
Resources Ltd.

 

 

This letter agreement (the “Agreement”) sets forth the terms and conditions
under which Golden Star Resources Ltd. (“Golden Star”) and St. Jude Resources
Ltd. (“St. Jude”) will complete a business combination (the “Business
Combination”) whereby Golden Star will acquire 100% of the issued and
outstanding common shares of St. Jude (“St. Jude Common Shares”) and other
securities of St. Jude, subject to the terms and conditions herein contained.
For the purpose hereof, St. Jude and Golden Star are collectively referred to as
the “Parties” and individually as a “Party” and “Material Adverse Effect” means,
in respect of a Party, any change, effect, event or occurrence which is
reasonably expected to have a material adverse effect on the business, affairs,
properties, assets, liabilities, capitalization, results of operations,
operations, prospects or condition (financial or otherwise) of the Party and its
subsidiaries (individually a “Subsidiary” and collectively, the “Subsidiaries”)
taken as a whole, other than any change, effect, event or occurrence relating
to: (i) the global economy or securities markets in general; (ii) the price of
gold; (iii) the rate at which Canadian dollars or United States dollars can be
changed for any foreign currency; (iv) the gold mining industry in general and
not specifically relating to or affecting such Party; (v) the general political
and business climate related to carrying on business in Ghana; and (vi) any
change in the trading price of the securities of a Party immediately following
and reasonably attributable to the disclosure of the Business Combination.

 

1.             THE BUSINESS COMBINATION

 

1.1          Basis of the Business Combination

 

The Parties intend to proceed with a court sanctioned plan of arrangement of St.
Jude effected pursuant to the Canada Business Corporations Act whereby Golden
Star will directly or indirectly acquire all of the issued and outstanding St.
Jude Common Shares (and other securities of St. Jude) following which St. Jude
will become a direct or indirect wholly-owned subsidiary of Golden Star.
Notwithstanding the foregoing, the ultimate form of Business Combination will be
mutually determined by Golden Star and St. Jude, each acting reasonably, based
on tax, securities and corporate law and other considerations. The Parties
intend that the Business Combination will be completed by December 16, 2005 (the
“Effective Date”). Subject to the terms and conditions of this Agreement, the
Parties shall complete the Business Combination on the following terms: (a) the
holders of St. Jude Common Shares will exchange their St. Jude Common Shares for
common shares of Golden Star (the “Golden Star Common Shares”) on the basis of
0.72 Golden Star Common Shares for each one St. Jude Common Share; and (b) the
outstanding warrants and options of St. Jude (the “St. Jude Convertible
Securities”) shall be exchanged for Golden Star warrants or options, such that
each holder will be entitled to receive

 

--------------------------------------------------------------------------------


 

on the exercise thereof that number of Golden Star Common Shares that is equal
to (w) the number of St. Jude Common Shares that would otherwise have been
issuable upon the exercise thereof multiplied by (x) 0.72, with the exercise
price thereof being adjusted to be the number that is equal to (y) the exercise
price of the applicable St. Jude Convertible Security divided by (z) 0.72,
provided that such options and warrants shall not expire prior to the date on
which the respective St. Jude Convertible Securities were to expire pursuant to
their respective terms or, in the event of St. Jude options that would otherwise
expire on the completion of the Business Combination as a result of a holder
thereof ceasing to be an employee, officer or director concurrent with the
completion of the Business Combination, subject to receipt of any necessary
regulatory approvals and provided that no majority of the minority St. Jude
securityholder approval is required, the expiry date of such options will be
extended to the date that is 90 days after the date of completion of the
Business Combination.

 

1.2          Structure Subsequent to the Business Combination

 

In conjunction with the completion of the Business Combination:

 

(a)           the number of directors of Golden Star shall be increased to seven
(7). All of the current directors of Golden Star shall remain directors of
Golden Star and St. Jude shall be entitled to nominate one nominee (who shall be
the Chief Executive Officer of St. Jude) to the board of directors of Golden
Star and, subject to any applicable legal requirements, Golden Star shall
propose the Chief Executive Officer of St. Jude as a director to its
shareholders at its next annual general meeting and shall solicit proxies in
favour of his election to the board of directors at such meeting;

 

(b)           Golden Star shall determine: (i) which personnel of St. Jude will
be appointed or retained upon the completion of the Business Combination; and
(ii) which offices and personnel of St. Jude in West Africa will be maintained
or retained subsequent to the Business Combination;

 

(c)           subject to clause (b) above, St. Jude shall use all reasonable
efforts to cause all directors and officers of St. Jude who will not be retained
to resign and sign releases in favour of St. Jude concurrently with the
completion of the Business Combination; and

 

(d)           the existing office of St. Jude in Vancouver, British Columbia
will be phased out during the remainder of the existing lease.

 

1.3          Definitive Agreement

 

The Parties agree to negotiate in good faith and use best efforts to enter into
a definitive agreement providing for the Business Combination consistent with
the terms hereof (the “Definitive Agreement”) as soon as practicable and, in any
event, on or before October 17, 2005, which shall be in form and substance
satisfactory to Golden Star and St. Jude and will contain, in addition to the
provisions of this Agreement, other terms, conditions, representations and
warranties, covenants, indemnifications and closing conditions that are
customary for a transaction of this nature.

 

2.             REPRESENTATIONS AND WARRANTIES

 

2.1          Representations and Warranties of St. Jude

 

St. Jude hereby represents and warrants to Golden Star the following and
acknowledges that Golden Star is relying upon the representations and warranties
in connection with entering into this Agreement and participating in the
Business Combination:

 

2

--------------------------------------------------------------------------------


 

(a)           as at September 12, 2005, its authorized capital consists of an
unlimited number of Class A common shares (voting) and an unlimited number of
Class B common shares (non-voting), of which 42,314,324 Class A common shares
are issued and outstanding and no Class B common shares are issued and
outstanding;

 

(b)           to the best of St. Jude’s knowledge, other than Michael Terrell
(the “Principal Holder”) and Crew Gold Corporation and MacKenzie Financial, no
shareholder owns more than 5% of the outstanding St. Jude Common Shares (on
either an undiluted or fully-diluted basis).  As at September 12, 2005, to the
best of St. Jude’s knowledge, the Principal Holder directly or indirectly
beneficially owns or controls 2,630,850 St. Jude Common Shares and 800,000
options to purchase an aggregate of 800,000 St. Jude Common Shares;

 

(c)           it has no, nor will there be immediately prior to the completion
of the Business Combination any, options, warrants, conversion privileges, calls
or other rights, agreements, arrangements, commitments or obligations of it to
issue, sell or acquire any securities of it or securities or obligations of any
kind convertible into or exercisable or exchangeable for any securities of it
other than: (i) options to purchase an aggregate of 3,888,300 St. Jude Common
Shares issued pursuant to St. Jude’s Option Plan; (ii)  warrants to purchase an
aggregate of 4,500,000 St. Jude Common Shares, and (iii) compensation options to
purchase an aggregate of 895,660 St. Jude Common Shares. The Shareholder Rights
Plan of St. Jude has terminated and is void and of no further effect, and no
successor shareholder rights plan is in force;

 

(d)           no person (which word shall have a broad legal interpretation for
the purpose of this Agreement) has any agreement or option or any right or
privilege capable of becoming an agreement or option for the purchase from St.
Jude of any material assets of St. Jude or any of its Subsidiaries and neither
St. Jude nor any of its Subsidiaries has any agreement or option or any right or
privilege capable of becoming an agreement or option for the purchase from any
person of any securities or any assets which could reasonably be expected to be
material to St. Jude;

 

(e)           the aggregate of all severance payments payable by St. Jude to its
directors and officers under agreements existing on the date hereof (assuming
that all of such directors and officers were to be terminated upon the
completion of the Business Combination) does not exceed CDN$1 million;

 

(f)            since December 31, 2001, it has filed with all applicable
securities regulatory authorities and stock exchanges all documents required to
be filed under applicable securities laws and stock exchange rules and all such
documents at the time filed, except to the extent that any statements contained
in any such document has been modified or superseded by a later document filed
with the applicable securities regulatory authorities and stock exchanges, did
not contain any misrepresentation (as defined in the Securities Act (Ontario) or
the Securities Act (British Columbia)) and complied in all material respects
with the requirements of applicable laws;

 

(g)           all members of the board of directors of St. Jude participated in
the meeting held to consider this Agreement and the Business Combination and the
other transactions contemplated hereby and have unanimously approved this
Agreement, the Business Combination and the other transactions contemplated
hereby and have unanimously determined that the Arrangement is fair to the
holders of St. Jude Common Shares (the “St. Jude Shareholders”) and is in the
best interests of St. Jude, and have unanimously resolved to recommend that the
St. Jude Shareholders vote in favour of the Business Combination, and that each
member of St. Jude’s board of directors has advised that he intends to vote all
St. Jude Common Shares held by such director in favour of the resolution to
approve the Business Combination and will, accordingly, so represent in the St.
Jude information circular related to an St. Jude Meeting (as defined below); and

 

3

--------------------------------------------------------------------------------


 

(h)           the board of directors of St. Jude has received on or before the
date hereof advice from St. Jude’s financial advisors indicating that the share
exchange ratio (set forth in Section 1.1) for the Business Combination is fair,
from a financial point of view, to the St. Jude Shareholders.

 

2.2          Representations and Warranties of Golden Star

 

Golden Star hereby represents and warrants to St. Jude the following and
acknowledges that St. Jude is relying upon the representations and warranties in
connection with entering into this Agreement and participating in the Business
Combination:

 

(a)           as at September 20, 2005, its authorized and issued capital
consists of an unlimited number of Golden Star Common Shares and an unlimited
number of first preferred shares, of which 142,887,394 Golden Star Common Shares
and nil first preferred shares are issued and outstanding;

 

(b)           as at September 20, 2005, it has no options, warrants, conversion
privileges, calls or other rights, agreements, arrangements, commitments or
obligations of it to issue, sell or acquire any securities of it or securities
or obligations of any kind convertible into or exercisable or exchangeable for
any securities of it other than: (i) employee stock options to purchase
5,438,035 Golden Star Common Shares; (ii) warrants to purchase 8,448,334 Golden
Star Common Shares; and (iii) debentures which are convertible into an aggregate
of 11,111,111 Golden Star Common Shares;

 

(c)           since December 31, 2001, it has filed with all applicable
securities regulatory authorities and stock exchanges all documents required to
be filed under applicable securities laws and stock exchange rules and all such
documents at the time filed, except to the extent that any statements contained
in any such document has been modified or superseded by a later document filed
with the applicable securities regulatory authorities and stock exchanges, did
not contain any misrepresentation (as defined in the Securities Act (Ontario) or
the Securities Act (British Columbia)) and complied in all material respects
with the requirements of applicable laws; and

 

(d)           as at the date hereof, no person has any agreement or option or
any right or privilege capable of becoming an agreement or option for the
purchase from Golden Star of any material assets of Golden Star or any of its
Subsidiaries and neither Golden Star nor any of its Subsidiaries has any
agreement or option or any right or privilege capable of becoming an agreement
or option for the purchase from any person of any assets which could reasonably
be expected to be material to Golden Star.

 

3.             COVENANTS OF THE PARTIES

 

3.1          Consultation

 

The Parties agree to jointly issue a press release in mutually agreeable form
with respect to the Business Combination upon the execution of this Agreement.
Each Party agrees to consult with the other Party before issuing, and shall
provide the other Party with a reasonable prior opportunity to review and
comment on, any other press release or public statement with respect to the
Business Combination. St. Jude will consult with Golden Star prior to issuing
any press release or making any announcement regarding its mineral reserves or
resources and, subject to applicable securities laws, St. Jude agrees that it
will not issue any press release or make any announcement regarding its mineral
reserves or resources without the prior written consent of Golden Star, such
consent not to be unreasonably withheld.

 

4

--------------------------------------------------------------------------------


 

3.2          Ordinary Course of Business

 

Each Party covenants and agrees with the other Party that, except as
contemplated in this Agreement or the Business Combination, until the Effective
Date or the day upon which this Agreement is terminated pursuant to Section 6,
whichever is earlier:

 

(a)           it shall, and shall cause its Subsidiaries to, conduct its and
their respective businesses only in, and not take any action other than in, the
usual, ordinary and regular course of business and consistent with past practice
and in accordance with applicable laws and for greater certainty, until the
Effective Date, it shall not and shall not allow any Subsidiary to, without the
prior written consent of other Party (such consent not to be unreasonably
withheld): (i) in the case of St. Jude, make any commitments in excess of, or
enter into any contracts or group of related contracts with a value or aggregate
value (as the case may be) in excess of, US$50,000; (ii) in the case of St.
Jude, make any changes to the senior management or senior personnel of St. Jude
or any Subsidiary; and (iii) undertake or make any decision or action which
could be material to the business of the Party and/or any Subsidiary or which
could reasonably be expected to have a Material Adverse Effect;

 

(b)           it shall not, and shall not permit any of its Subsidiaries to,
take any action, permit any action to be taken or refrain from taking any action
which would be inconsistent with this Agreement or which could interfere with or
be inconsistent with or could reasonably be expected to impede the completion of
the Business Combination;

 

(c)           it shall promptly notify the other Party of any breach of any
provision hereof, any Material Adverse Effect or any change, effect, event or
occurrence which could reasonably be expected to result in a Material Adverse
Effect or impede the completion of the Business Combination;

 

(d)           in the case of St. Jude, it shall not, and shall not permit any
Subsidiary to, directly or indirectly: (i) issue, sell, pledge, lease, dispose
of, redeem, purchase or encumber (or agree to do any of the foregoing) any
shares, options, warrants, calls, conversion privileges, rights of any kind to
acquire any shares or securities, derivative securities, debt securities or
other securities of it or any of its Subsidiaries, other than the issue of St.
Jude Common Shares pursuant to the exercise of stock options and warrants which
are outstanding on the date hereof; (ii) make any change to its share capital;
(iii) acquire or agree to acquire any person, or acquire or dispose of or agree
to acquire or dispose of any assets which in each case are individually or in
the aggregate material; (iv) satisfy or settle any claims or liabilities which
individually or in the aggregate are material; (v) relinquish or modify any
contractual rights which individually or in the aggregate are material; or
(vi) incur or commit to provide guarantees, incur any indebtedness for borrowed
money or issue any debt securities;

 

(e)           in the case of St. Jude, it shall not, and shall cause each of its
Subsidiaries to not, enter into or modify any remuneration terms or benefit
plans, or grant any bonuses, salary increases, stock options, pension or
supplemental pension benefits, profit sharing, retirement allowances, severance
agreements, deferred or other compensation, incentive compensation, severance or
termination pay to, or make any loan to, any of its directors, officers,
employees, consultants, contractors or agents;

 

(f)            in the case of St. Jude, it shall, and shall cause each of its
Subsidiaries to, use its reasonable commercial efforts, to preserve intact its
business and goodwill and to maintain existing relationships with officers,
employees, suppliers, customers, governmental authorities and others having
business relationships with it and its Subsidiaries; and

 

5

--------------------------------------------------------------------------------


 

(g)           in the case of Golden Star, it shall not directly or indirectly
without the prior consent of St. Jude (such consent not to be unreasonably
withheld) make any amendment to its articles to change its share capital.

 

3.3          Covenants Regarding Non-Solicitation

 

3.3.1        St. Jude shall not and shall not permit any of its Subsidiaries to,
directly or indirectly, through any officer, director, employee, advisor,
representative or agent, (a) solicit, initiate, facilitate, engage in or respond
to or encourage (including by way of furnishing information or entering into any
form of agreement, arrangement or understanding) any inquiries, proposals or
transactions involving St. Jude and/or its Subsidiaries regarding any merger,
amalgamation, arrangement, restructuring, take-over bid, tender offer, exchange
offer, sale or purchase of substantial assets, sale or purchase of treasury
shares, any equity interest or rights or any other interests therein or thereto,
business combinations, liquidations, reorganizations or recapitalizations or
similar transactions or series of related or similar transactions which would
have the effect of any of the foregoing (any of the foregoing inquiries,
proposals or transactions being referred to as an “Acquisition Proposal”);
(b) encourage or participate in any discussions or negotiations regarding any
Acquisition Proposal; (c) accept, approve or recommend any Acquisition Proposal;
or (d) cause St. Jude or any Subsidiary to enter into any agreement, arrangement
or understanding related to any Acquisition Proposal; provided, however, that
nothing contained in this Agreement shall prevent the board of directors of St.
Jude which receives an unsolicited and bona fide Acquisition Proposal after the
date hereof in respect of it, from considering, negotiating, approving or
recommending to its shareholders an Acquisition Proposal which the board of
directors of St. Jude determines in good faith, after consultation with its
financial and legal advisors and after receiving written advice from counsel
(copies of which shall forthwith be provided to Golden Star) that such action
would be a proper exercise of its fiduciary duties under applicable laws, would,
if consummated in accordance with its terms, result in a transaction: (i) more
favourable to its shareholders than the Business Combination (as it may be
amended pursuant to Section 3.4); (ii) having consideration with a value per St.
Jude Common Share greater than the value per St. Jude Common Share provided by
the Business Combination (as it may be amended pursuant to Section 3.4);
(iii) reasonably capable of being completed within a reasonable period of time;
and (iv) which is not contingent upon financing (any such Acquisition Proposal
being referred to as a “Superior Proposal”).

 

3.3.2        From and after the date hereof, St. Jude shall immediately cease
and cause to be terminated in writing any existing discussions or negotiations
with any person (other than Golden Star) with respect to any potential
Acquisition Proposal and shall, subject to Section 3.3.4, cease to provide any
other person with access to information concerning St. Jude and its Subsidiaries
and exercise all rights it has to require the return of all confidential
information. St. Jude agrees not to release or permit the release of any person
from, or waive, any confidentiality, non-solicitation or standstill agreement to
which such person is a party, unless the board of directors of St. Jude has
determined that such person has made a Superior Proposal.

 

3.3.3        St. Jude shall promptly notify Golden Star orally and in writing
within 24 hours of any Acquisition Proposal or any amendment to an Acquisition
Proposal being received directly or indirectly by St. Jude, or any request for
non-public information relating to St. Jude or any of its Subsidiaries, as the
case may be, in connection with such an Acquisition Proposal or for access to
the properties, books and/or records of St. Jude or any Subsidiary, by any
person that informs St. Jude or such Subsidiary that it is considering making,
or has made, an Acquisition Proposal. Such written notice shall include a copy
of any written Acquisition Proposal and all amendments thereto or, in the
absence of a written Acquisition Proposal, a description of the material terms
and conditions thereof, in either case including the identity of the person
making the Acquisition Proposal.

 

6

--------------------------------------------------------------------------------


 

3.3.4        If St. Jude receives a request for non-public information from a
person who has made or intends to make an Acquisition Proposal and the board of
directors of St. Jude determines in good faith after consultation with financial
and legal advisors that such Acquisition Proposal is, or if made would be, a
Superior Proposal, then, and only in such case, St. Jude may, subject to the
execution by such person of a confidentiality agreement containing standstill
and other provisions substantially the same as those contained in the
Confidentiality Agreement (as defined in Section 7.3), provide such person with
access to non-public confidential information regarding St. Jude; provided that
St. Jude shall send a copy of any such confidentiality agreement (including the
identity of the person who has entered into such agreement) to Golden Star as
soon as practicable and in any event within 24 hours of its execution and shall,
as soon as practicable and in any event within 24 hours, provide Golden Star
with a list and copies of all information provided to such person that was not
previously provided to Golden Star and immediately provide Golden Star with all
other information that was provided to such person.

 

3.3.5        St. Jude shall ensure that its officers, directors and employees
and those of its Subsidiaries and any financial, legal and other advisors,
agents and representatives retained by St. Jude are aware of the provisions of
this Section 3.3, and St. Jude shall be responsible for any breach of this
Section by such persons. For greater certainty, any amendment to an Acquisition
Proposal shall constitute a new Acquisition Proposal for the purposes of this
Section 3.3.

 

3.4          Notice of Superior Proposal Determination

 

3.4.1        If St. Jude has fully complied with Section 3.3 and this
Section 3.4, St. Jude may accept, approve, recommend or enter into any
agreement, understanding or arrangement in respect of an Acquisition Proposal
and withdraw or modify in a manner adverse to Golden Star its recommendation of
the approval of the Business Combination, if and only if it:

 

(a)           provides to Golden Star: (i) written notice that the board of
directors of St. Jude has determined that it has received and is prepared to
accept a Superior Proposal; (ii) a copy of any agreement or other document in
respect of such Superior Proposal as executed by the person making the Superior
Proposal, in each case as soon as possible but in any event not less than five
full business days prior to acceptance of the Superior Proposal by the board of
directors of St. Jude; and (iii) in the case of an Acquisition Proposal that
includes non-cash consideration, the value or range of values attributed by the
board of directors of St. Jude, in good faith, for such non-cash consideration
after consultation with its financial advisors;

 

(b)           provides Golden Star with an opportunity (but not the obligation),
during the five business day period referred to in Subsection 3.4.1(a) to
propose to amend this Agreement to provide for consideration having a value
equivalent to or more favourable to the St. Jude Shareholders than that of the
Superior Proposal with the result that the Superior Proposal would cease to be a
Superior Proposal; and

 

(c)           subject to Subsection 3.4.2, terminates this Agreement pursuant to
Subsection 6.1(d) and pays to Golden Star the St. Jude Break Fee (as defined
below in Subsection 5.1) as contemplated by Section 5.2.

 

3.4.2        In the event that Golden Star agrees to amend this Agreement in the
manner described in Subsection 3.4.1, the board of directors of St. Jude shall
consider the terms of the proposed amendment, and: (i) if the board of directors
of St. Jude concludes the Superior Proposal is no longer a Superior Proposal
given the terms of the proposed amendment, St. Jude shall not implement the
proposed Superior Proposal and shall not terminate this Agreement pursuant to
Subsection 6.1(d), and shall agree to the proposed amendments to this Agreement;
or (ii) if the board of directors of St. Jude concludes that the Acquisition
Proposal would nonetheless remain a Superior Proposal, St. Jude shall terminate
this

 

7

--------------------------------------------------------------------------------


 

Agreement in accordance with Subsection 6.1(d) and concurrently pay to Golden
Star the St. Jude Break Fee in accordance with Section 5.2, and only thereafter
St. Jude may enter into an agreement in order to implement the Superior
Proposal.

 

3.5          Access to Information

 

Subject to the provisions of the Confidentiality Agreement and applicable laws,
upon reasonable notice, each Party shall, and shall cause each of its
Subsidiaries to, afford the other Party’s officers, employees and advisors
access, during normal business hours from the date hereof and until the earlier
of the execution of the Definitive Agreement and the termination of this
Agreement, to its properties, books, contracts and records as well as to its
management personnel, and all material information concerning its business,
properties and personnel as the other Party may reasonably request. In addition,
after the execution of the Definitive Agreement and until the Effective Time:
(i) St. Jude shall provide to Golden Star reports of its activities including,
but not limited to monthly operating reports and monthly financial reports, as
well as full and open access on a real time basis to its offices, books and
records; and (ii) Golden Star will provide to St. Jude a copy of the monthly
operating report that it provides to Golden Star’s board of directors.

 

3.6          Covenants in Respect of the Business Combination

 

Each Party covenants and agrees that, except as otherwise contemplated in this
Agreement, until the earlier of the Effective Date and the date upon which this
Agreement is terminated, it will:

 

(a)           in a timely and expeditious manner, take all necessary actions in
order to enable it to participate in and effect the Business Combination
(including the execution of the Definitive Agreement on or before October 17,
2005) and use all commercially reasonable efforts to satisfy (or cause the
satisfaction of) the conditions precedent to the obligations of the other Party
hereunder to the extent the same are within its control, and shall take, do, or
cause to be taken or done, all other actions and other things necessary, proper
or advisable under all applicable laws to complete the Business Combination,
including using its commercially reasonable efforts to: (i) apply for and obtain
all necessary waivers, consents, orders, authorizations and approvals, required,
and make all necessary filings and applications under, all applicable laws and
with all applicable regulatory authorities (including in West Africa) and stock
exchanges; (ii) co-operate with the other Party in connection with the
performance by it of its obligations hereunder; (iii) in the case of St. Jude,
convene and hold a meeting (a “St. Jude Meeting”) of holders of St. Jude Common
Shares and holders of St. Jude Convertible Securities, voting as single class,
for the purpose of considering the Business Combination in compliance with
applicable laws as soon as reasonably practicable and no later than December 7,
2005 or such later date (but in any case, on or before March 16, 2006) as the
Parties, acting reasonably, may agree to in writing; and (iv) in the case of St.
Jude, prepare in consultation and co-operation with Golden Star and in
compliance with applicable laws, all communications to the St. Jude Shareholders
required by applicable laws in connection with the Business Combination,
including an information circular in respect of the St. Jude Meeting;

 

(b)           except for non-substantive communications, furnish promptly to the
other Party a copy of each document or communication delivered to, filed with or
received by, the Party under applicable laws or otherwise, and any reports of
dealings with regulatory agencies or other governmental authorities in
connection with the Business Combination or any of the transactions contemplated
hereby;

 

(c)           in the case of St. Jude, subject only to Section 3.4 and the
fiduciary duties of the board of directors of St. Jude, recommend to the St.
Jude Shareholders that they approve the Business

 

8

--------------------------------------------------------------------------------


 

Combination and solicit proxies from the St. Jude Shareholders to vote in favour
of approving the Business Combination; and

 

(d)           in the case of Golden Star, use its commercially reasonable
efforts to obtain the approval of the Toronto Stock Exchange and the American
Stock Exchange to list thereon the Golden Star Common Shares to be issued to the
St. Jude Shareholders pursuant to the Business Combination, and to ensure that
such Golden Star Common Shares are not subject to any statutory hold period
(subject only to restrictions on control block distributions) under applicable
securities laws in Canada.

 

4.             CONDITIONS

 

4.1          Mutual Conditions

 

The obligations of the Parties to complete the transactions contemplated hereby
are subject to the fulfillment or waiver of the following mutual conditions on
or before the Effective Date or such other time prior thereto as is specified
below:

 

(a)           the execution by the Parties of the Definitive Agreement and other
documents related to the Business Combination as soon as practicable and, in any
event, no later than October 17, 2005;

 

(b)           the Effective Date shall have occurred on or before December 16,
2005 or such later date (but in any case, on or before March 16, 2006) as the
Parties, acting reasonably, may agree to in writing;

 

(c)           there shall be no proceeding of a judicial or administrative
nature or otherwise, brought by or before a governmental authority, or any
applicable laws proposed, enacted, promulgated or applied, that directly or
indirectly relates to the transaction contemplated hereby which could reasonably
be expected to result in a Material Adverse Effect on the Party to which it
applies or which could impede or interfere with the completion of the Business
Combination;

 

(d)           all regulatory approvals and approvals of any other person
(including any governmental authority or court, including those necessary in
West Africa), and the expiry of any waiting periods in connection with, or
required to permit, the completion of the Business Combination, the failure to
obtain which or the non-expiry of which could reasonably be expected to cause a
Material Adverse Effect on either Party or materially impede the completion of
the Business Combination, shall have been obtained or received on terms which
will not cause a Material Adverse Effect on either Party, and reasonably
satisfactory evidence thereof shall have been delivered to each Party;

 

(e)           the Golden Star Common Shares to be issued to the St. Jude
Shareholders pursuant to the Business Combination being approved for listing on
the Toronto Stock Exchange and the American Stock Exchange and such Golden Star
Common Shares not being subject to any statutory hold period (subject only to
restrictions on control block distributions) under applicable securities laws in
Canada; and

 

(f)            the holders of St. Jude Common Shares and the holders of the St.
Jude Convertible Securities, voting as a single class, shall have approved, in
accordance with applicable corporate laws, the Business Combination and approved
or consented to such other matters as either Golden Star or St. Jude, acting
reasonably, shall consider necessary or desirable in connection with the
Business Combination in the manner required thereby.

 

9

--------------------------------------------------------------------------------


 

The foregoing conditions are for the mutual benefit of each of the Parties and
may be waived, in whole or in part, by any Party at any time, provided that no
Party may waive any mutual condition on behalf of the other Party.

 

4.2          Several Conditions

 

The obligation of each Party to complete the transactions contemplated hereby is
subject to the fulfillment by the other Party of the following conditions on or
before the Effective Date or such other time prior thereto as is specified
below:

 

(a)           each Party shall have complied in all material respects with its
covenants herein and the representations and warranties made to such Party by
the other Party in this Agreement shall be true and correct in all material
respects as of the Effective Date as if made on and as of such date;

 

(b)           from the date hereof up to and including the Effective Date, there
shall have been no change, effect, event or occurrence which, in the reasonable
judgment of such Party, has or is reasonably likely or expected to have a
Material Adverse Effect on the other Party and/or its Subsidiaries, on the
Business Combination or on the combined business that will result from the
completion of the Business Combination; and

 

(c)           the Party shall not have become aware of any misrepresentation,
untrue statement of a material fact, or an omission to state a material fact
that is required to be stated or that is necessary to make a statement not
misleading in the light of the circumstances in which it was made and at the
date it was made (after giving effect to all subsequent filings in relation to
all matters covered in earlier filings) in any document filed by or on behalf of
the other Party with any regulatory authority or stock exchange in Canada or
elsewhere or provided by that Party to the other Party.

 

The foregoing conditions precedent are for the benefit of each Party and may be
waived, in whole or in part, by such Party in writing at any time.

 

4.3          Golden Star Conditions

 

The obligations of Golden Star to complete the transactions contemplated hereby
are subject to the fulfillment or waiver of the following conditions on or
before the time as is specified below:

 

(a)           on or before the date of entering into the Definitive Agreement,
Golden Star shall have entered into one or more lock-up and support agreements
(in form and substance satisfactory to Golden Star acting reasonably) with the
Principal Holder and the directors, senior officers and other holders of St.
Jude securities, which in the aggregate shall represent not less than 10% of the
issued and outstanding St. Jude Common Shares, options and warrants and the
parties thereto (other than Golden Star) shall not have breached any of the
representations, warranties or covenants of such agreements. Such lock-up and
support agreements will provide, among other things, that such persons will not
transfer their St. Jude securities without the prior written consent of Golden
Star and will irrevocably vote all such St. Jude securities in favour of
approving, or tender their St. Jude securities to, the Business Combination or
otherwise support the Business Combination, provided that such agreements will
only terminate on the termination of this Agreement or the Definitive Agreement
(if it has superseded this Agreement);

 

(b)           on or prior to the date hereof, the board of directors of St. Jude
shall have unanimously approved the Business Combination and shall have
unanimously recommended the Business Combination to the St. Jude Shareholders,
and on or prior to the Effective Date shall not have withdrawn or changed any of
its recommendations in a manner adverse to Golden Star or which could impede

 

10

--------------------------------------------------------------------------------


 

the completion of the Business Combination, and shall not have made a
recommendation to the St. Jude Shareholders not to accept the Business
Combination;

 

(c)           on or prior to the Effective Date, holders of no greater than 5%
of the outstanding St. Jude Common Shares at the time of the vote shall have
dissented to the Business Combination; and

 

(d)           on or prior to the Effective Date, Golden Star shall be satisfied,
acting reasonably, that all applications (including those disclosed to Golden
Star in a letter of even date herewith) made by St. Jude or its directors,
officers, agents and representatives on its behalf, for the acquisition or
renewal of mineral properties or licenses or permits related to mineral
properties, are for the benefit of and will be held by St. Jude upon completion
of the Business Combination.

 

The foregoing conditions are for the exclusive benefit of Golden Star and may be
waived, in whole or in part, by Golden Star at any time.

 

5.             BREAK FEES AND EXPENSES

 

5.1          Interpretation

 

For the purposes of this Section 5:

 

“St. Jude Break Fee” shall mean a fee of CDN$4,000,000.

 

“St. Jude Fee Event” shall mean the occurrence of any of the following:

 

(a)           the termination of this Agreement by Golden Star pursuant to
Subsection 6.1(b)(i) (only in the case of a breach by St. Jude of any provision
of Sections 3.2(d), 3.3 or 3.4, but excluding any immaterial breach of a
provision of Section 3.3 which would not have a material impact on the timing or
likelihood of completing the Business Combination) or Subsection 6.1(e);

 

(b)           the termination of this Agreement pursuant to Subsection 6.1(d);
or

 

(c)           if all of the following occur: (i) an Acquisition Proposal shall
have been made to St. Jude or made known to the St. Jude Shareholders generally
or shall have been made directly to St. Jude Shareholders or any person shall
have publicly announced an intention to make an Acquisition Proposal in respect
of St. Jude; (ii) this Agreement is terminated; and (iii) St. Jude completes any
Acquisition Proposal during the term of this Agreement or within 12 months
following the termination of this Agreement.

 

5.2          St. Jude Break Fee

 

St. Jude shall pay to Golden Star the St. Jude Break Fee in immediately
available funds no later than one business day after the first to occur of any
St. Jude Fee Event or, in the event of the St. Jude Fee Event set out in
subparagraph (c) of the definition of St. Jude Fee Event, no later than one
business day following completion of the Acquisition Proposal.

 

5.3          Expense Reimbursement

 

(a)           If the Agreement is terminated by Golden Star pursuant to
Subsection 6.1(b)(i) (other than in the case of a termination pursuant to
Subsection 6.1(b)(i) which would constitute a St. Jude Fee Event, in which case
St. Jude shall pay Golden Star the St. Jude Break Fee in accordance with

 

11

--------------------------------------------------------------------------------


 

Section 5.2), St. Jude shall forthwith pay to Golden Star within one
(1) business day of such termination the amount of CDN$500,000 in immediately
available funds.

 

(b)           If this Agreement is terminated by St. Jude pursuant to
Subsection 6.1(b)(i), Golden Star shall forthwith pay to St. Jude within one
(1) business day of such termination the amount of CDN$500,000 in immediately
available funds.

 

5.4          Liquidated Damages

 

(a)           St. Jude acknowledges that the payment amount set out in
Section 5.2 is a payment of liquidated damages which is a genuine pre-estimate
of the damages which Golden Star will suffer or incur as a result of the event
giving rise to such damages and the resultant termination of this Agreement and
is not a penalty.  St. Jude hereby irrevocably and unconditionally waives any
right it may have to raise as a defence that any such liquidated damages are
excessive or punitive.

 

(b)           Each Party acknowledges that the payment amount set out in
Section 5.3 is a payment of liquidated damages which is a genuine pre-estimate
of the damages which the other Party will suffer or incur as a result of the
event giving rise to such damages and the resultant termination of this
Agreement and is not a penalty, and each party hereby irrevocably and
unconditionally waives any right it may have to raise as a defence that any such
liquidated damages are excessive or punitive. Notwithstanding any provision of
this Subsection 5.4(b) to the contrary, payment by one Party to the other Party
pursuant to Section 5.3 shall not be in lieu of any damages or any other payment
or remedy available at law or in equity in the event of any wilful or
intentional breach by the Party making the payment of any of its obligations or
covenants under this Agreement.

 

(c)           The provisions of this Section 5 shall survive the termination of
this Agreement.

 

6.             TERMINATION

 

6.1          Termination

 

This Agreement may be terminated immediately:

 

(a)           by the mutual written consent of Golden Star and St. Jude;

 

(b)           by either Party, upon providing written notice to the other:

 

(i)            at any time if the other Party is in breach of any of its
representations, warranties, covenants or other agreements contained in this
Agreement in any material respect, and such breach is not capable of being cured
or is not cured by the breaching Party within three business days of the giving
of notice of such breach by the other Party to the breaching Party;

 

(ii)           at any time after 5:00 p.m. (Toronto time) on October 17, 2005
if, having acted in good faith, the Definitive Agreement has not been executed;
or

 

(iii)          if any of the conditions for the benefit of the terminating Party
contained in this Agreement is not satisfied or waived on or before December 16,
2005 (or such later date (but in any case, on or before March 16, 2006) as the
Parties, acting reasonably, may agree to in writing) or such other time prior
thereto as is specified in this Agreement,

 

12

--------------------------------------------------------------------------------


 

provided that the terminating Party is not then in breach of any
representations, warranties and covenants herein contained in any material
respect;

 

(c)           by Golden Star or St. Jude if any of the following have occurred:

 

(i)            if the approval of the St. Jude Shareholders has not been
obtained by December 7, 2005 or such later date (but in any case, on or before
March 16, 2006) as the Parties, acting reasonably, may agree to in writing; or

 

(ii)           if upon a vote at a duly held St. Jude Meeting or any adjournment
or postponement thereof to obtain the approval of the holders of St. Jude Common
Shares and the holders of St. Jude Convertible Securities (voting as a single
class) of the Business Combination or any matter that could reasonably be
expected to facilitate it, the approval of the holders of St. Jude Common Shares
and holders of St. Jude Convertible Securities, voting as a single class, is not
obtained in accordance with applicable laws;

 

(d)           by either Party, upon the determination by St. Jude after
conclusion of the process set out in Section 3.3 that an Acquisition Proposal
constitutes a Superior Proposal, the provision of notice to Golden Star of a
Superior Proposal as required by Section 3.4 and the time period for Golden Star
to propose an amendment to the Agreement as contemplated by Section 3.4 has
elapsed; or

 

(e)           by Golden Star, if the board of directors of St. Jude (i) has
withdrawn or changed any of its recommendations to the St. Jude Shareholders in
a manner adverse to Golden Star or which would impede the completion of the
Business Combination, or has made a recommendation to the St. Jude Shareholders
not to accept or approve the Business Combination, or (ii) has not submitted the
Business Combination for approval to St. Jude Shareholders on or prior to
December 7, 2005 (or such later date (but in any case, on or before March 16,
2006) as the Parties, acting reasonably, may agree to in writing), provided that
Golden Star has provided, on a timely basis, information regarding Golden Star
required by applicable securities laws for inclusion in the management
information circular of St. Jude to be used at the St. Jude Meeting, or
(iii) has failed to solicit proxies in favour of approving the Business
Combination, or (iv) has resolved to do any of the foregoing.

 

In the event of termination of this Agreement by either Party as provided in
this Section 6, this Agreement shall forthwith become void and there shall be no
liability or obligation on the part of either Party, except with respect to
Sections 5.2, 5.3, 5.4, 7.2, and 7.3 which provisions shall survive the
termination; provided that notwithstanding anything to the contrary contained in
this Agreement, neither Party shall be (i) relieved or released from any
liability or damages arising out of any breach of this Agreement prior to such
termination or (ii) precluded from seeking injunctive relief to restrain any
breach or threatened breach of this Agreement or otherwise to obtain specific
performance of any provision of this Agreement.

 

7.             MISCELLANEOUS

 

7.1          General Provisions

 

The Parties agree that the following provisions shall apply to this agreement:

 

(a)           time is of the essence in this Agreement;

 

(b)           this Agreement will enure to the benefit of and be binding upon
the respective successors and permitted assigns of the Parties. This Agreement
is not assignable by a Party without the prior

 

13

--------------------------------------------------------------------------------


 

written consent of the other Party, provided that Golden Star may assign all or
any part of its rights or obligations under this Agreement to a direct or
indirect Subsidiary of Golden Star;

 

(c)           the right and remedies of the Parties hereunder are cumulative and
are in addition to, and not in substitution for, any other rights and remedies
available at law or in equity or otherwise;

 

(d)           this Agreement (together with the Confidentiality Agreement)
constitutes the entire agreement between the Parties with respect to the subject
matter hereof and cancels and supersedes any prior understandings and agreements
between the Parties with respect thereto and there are no representations,
warranties, terms, conditions, undertakings or collateral agreements, express,
implied or statutory, between the Parties other than as expressly set forth in
this Agreement; and

 

(e)           this Agreement shall be governed by and construed in accordance
with the laws of the Province of Ontario and the federal laws of Canada
applicable therein.

 

7.2          Expenses

 

Except as provided in Section 5.3, each Party will pay its own expenses incurred
in connection with this Agreement and the transactions contemplated herein.

 

7.3          Extension of Confidentiality Agreement

 

The Parties agree that the confidentiality agreement dated October 27, 2003
entered into between Golden Star and St. Jude (the “Confidentiality Agreement”)
shall be extended by replacing the reference to “twenty-four (24) months” as set
forth in section 8 of the Confidentiality Agreement, with a reference to “thirty
six (36) months” so that the Confidentiality Agreement expires October 27, 2006.
The Parties acknowledge that this Agreement and the Business Combination is
subject to the Confidentiality Agreement.

 

7.4          Severance Payments

 

Following the completion of the Business Combination, Golden Star will cause St.
Jude to honour all severance agreements referred to in Subsection 2.1(e).

 

7.5          Notices

 

Any demand, notice or other communication to be given in connection with this
Agreement must be communicated confidentially and in writing and will be
sufficiently given if delivered personally or sent by facsimile addressed:
(i) if to Golden Star, to the attention of Mr. Peter Bradford to the address or
facsimile thereof set forth on the first page of this Agreement; or (ii) if to
St. Jude, to the attention of Mr. Michael Terrell to the address or facsimile
thereof set forth on the first page of this Agreement; or to such other address
or facsimile as the relevant Party may advise by notice in writing given
pursuant to this Section.

 

7.6          Counterparts

 

This Agreement may be executed in any number of counterparts, manually or by
facsimile, each of which will be deemed to be an original and all of which taken
together will be deemed to constitute one and the same instrument.

 

* * * * * * * *

 

14

--------------------------------------------------------------------------------


 

Kindly signify your acceptance of the terms contained herein by signing the
enclosed duplicate copy of this letter in the place indicated below and
returning such executed copy to Golden Star by no later than 5:00 p.m. (Toronto
time) on September 27, 2005, failing which this letter will be of no force or
effect.

 

 

Yours truly,

 

GOLDEN STAR RESOURCES LTD.

 

 

 

By:

/s/ Peter J. Bradford

 

 

 

Name: Peter J. Bradford

 

 

 

Title:

President and Chief Executive
Officer

 

 

 

Accepted and agreed, as of this 27 day of September, 2005.

 

 

 

ST. JUDE RESOURCES LTD.

 

 

 

By:

/s/ Michael A. Terrell

 

 

 

Name: Michael A. Terrell

 

 

Title: President and Chief Executive Officer

 

 

15

--------------------------------------------------------------------------------